
	
		I
		111th CONGRESS
		2d Session
		H. R. 6481
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Ms. Richardson (for
			 herself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the Office of Disability Integration and Coordination within the Federal
		  Emergency Management Agency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disability Integration and
			 Coordination Improvement Act.
		2.Office of
			 Disability Integration and CoordinationSection 513 of the Homeland Security Act of
			 2002 (6 U.S.C. 321b) is amended—
			(1)in subsection (b),
			 by striking and after the semicolon at the end of paragraph (1),
			 by redesignating paragraph (11) as paragraph (12), and by inserting after
			 paragraph (10) the following new paragraph:
				
					(11)serving as the Director of the Office of
				Disability Integration and Coordination established under subsection (c);
				and
					;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(c)Office of
				Disability Integration and Coordination
						(1)In
				generalThe Administrator
				shall establish within the Agency the Office of Disability Integration and
				Coordination (in this subsection referred to as the
				Office).
						(2)MissionThe
				Administrator shall, in consultation with the National Council on Disability,
				State, local, and tribal governments, private sector entities, and
				nongovernmental organizations, including faith-based and other community
				humanitarian relief entities, use the Office to implement strategies and
				activities in support of the responsibilities of the Disability Coordinator
				under this section and as assigned by other provisions of law or by the
				Administrator.
						(3)StaffingThe
				Disability Coordinator—
							(A)subject to
				subparagraph (B), shall maintain staffing levels of the Office that are
				commensurate with the current and projected workload;
							(B)shall maintain not
				less than 10 full-time, permanent personnel of the headquarters office of the
				Agency who are properly trained to implement the Office’s mission, and who
				shall be assigned to the Regional Offices as necessary; and
							(C)shall periodically
				evaluate the staffing levels of the headquarters office of the Agency.
							(4)Performance
				measuresThe Administrator, in coordination with the Disability
				Coordinator and in consultation with the National Council on Disability, State,
				local, and tribal governments, private sector entities, and nongovernmental
				organizations, including faith-based and other community humanitarian relief
				entities, shall establish performance measures for the Office that are
				specific, measurable, achievable, and relevant, including but not limited
				to—
							(A)ensuring the
				timely development, update, integration, and dissemination of information,
				including policy guidance, training materials, and other planning tools for
				State, local, and tribal government officials and other appropriate
				stakeholders; and
							(B)ensuring the integration of people with
				disabilities into emergency, preparedness, protection, mitigation, evacuation,
				sheltering, transition, resiliency, and recovery
				plans.
							.
			3.Assessment of
			 people with disabilities registries
			(a)GeneralThe
			 Administrator, subject to the availability of appropriations, shall enter into
			 a contract with the National Academy of Public Administration within 60 days
			 after the date of enactment of this Act to—
				(1)conduct an assessment of the efficacy of
			 State, local, and tribal governments’ and nonprofits’ registries of people with
			 disabilities to guide planning and preparedness during local, State, and
			 national disasters or emergencies resulting from a natural disaster, an act of
			 terrorism, or other man-made disaster; and
				(2)provide
			 recommendations for establishing a Federal disabilities registry.
				(b)Study
			 goalsThe study shall—
				(1)review national
			 trends of State, local, and tribal governments’ use of such registries;
				(2)provide a
			 comparative analysis, including costs, of the sampling of such
			 registries;
				(3)determine the
			 effectiveness of such registries for implementing emergency planning,
			 evacuation, and recovery plans related to sheltering needs for people with
			 disabilities during disasters and emergencies resulting from a natural
			 disaster, an act of terrorism, or other man-made disaster;
				(4)review best
			 practices from State, local, and tribal governments that have adopted a
			 registry plan; and
				(5)provide
			 recommendations for implementation of a Federal disabilities registry.
				(c)Final
			 reportThe National Academy of Public Administration
			 shall—
				(1)submit the findings of the study to the
			 Committee on Homeland Security of the House of Representatives, the Committee
			 on Homeland Security and Governmental Affairs of the Senate, and the
			 Administrator of the Federal Emergency Management Agency not later than 12
			 months after the contract is awarded; and
				(2)periodically brief
			 Congress on the progress of the study.
				
